891 F.2d 296
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.John BUMP, Defendant-Appellant.
No. 89-10144.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 23, 1989.*Decided Dec. 6, 1989.

Before ALARCON, O'SCANNLAIN, LEAVY, Circuit Judges.


1
MEMORANDUM**


2
John Bump, a federal prisoner currently serving a 20-year sentence for conspiracy to distribute cocaine, appeals from the denial of his Federal Rule of Criminal Procedure 35 motion to correct an illegal sentence and to modify a sentence.   The district court reached the merits and denied the Motion.   We affirm but on different grounds.   The district court lacked the jurisdiction to consider the motion.


3
The current version of Rule 35 does not confer jurisdiction upon the district courts to hear a motion to challenge a sentence.   The new Rule 35 applies to all crimes committed after November 1, 1987.   Comprehensive Crime Control Act of 1984, § 215(b), Pub.L. 98-473, October 12, 1984, 98 Stat. 2031.   Bump pleaded guilty to a conspiracy which began around March 21, 1988.   The district court had no jurisdiction to consider Bump's motion.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument pursuant to Fed.R.App.P. 34(a), Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3